             Case 3:21-mc-80075-WHA Document 58 Filed 06/02/21 Page 1 of 3



 1   Jesse Panuccio
     jpanuccio@bsfllp.com
 2   BOIES SCHILLER FLEXNER LLP
     401 E. Las Olas Blvd., Ste. 1200
 3   Fort Lauderdale, FL 33301
 4   Telephone: (954) 356-0011

 5   Counsel for Movant Elisabeth DeVos
     Appearing pursuant to Fed R. Civ. P. 45(f)
 6   and Civ. L.R. 11-1(a)
 7                               UNITED STATES DISTRICT COURT
 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10

11   In re                                        Case No.: MC 21-80075
12       SUBPOENA SERVED ON FORMER                NOTICE OF FILING
13         SECRETARY OF EDUCATION
              ELISABETH DEVOS.
14                                                Judge: Honorable William Alsup

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                            NOTICE OF FILING, Case No.: MC 21-80075
             Case 3:21-mc-80075-WHA Document 58 Filed 06/02/21 Page 2 of 3



 1          TO THE COURT AND RESPONDENTS AND THEIR COUNSEL OF RECORD:

 2   PLEASE TAKE NOTICE that, on June 2, 2021, Movant Elisabeth DeVos, by and through

 3   counsel, filed a Petition for Writ of Mandamus in the United States Court of Appeals for the Ninth

 4   Circuit. See Order Denying Motion to Quash, Doc. 54 at 12 (“This order shall be STAYED for

 5   fourteen days or until the resolution of any mandamus review, whichever comes later.”).

 6   Dated: June 2, 2021                                         Respectfully submitted,

 7

 8                                                               /s/ Jesse Panuccio
                                                                 Jesse Panuccio
 9                                                               Counsel for Movant Elisabeth DeVos
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                             NOTICE OF FILING, Case No.: MC 21-80075
             Case 3:21-mc-80075-WHA Document 58 Filed 06/02/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on June 2, 2021, I electronically filed the foregoing document with the
 3   Clerk of the Court for the United States Court of for the Northern District of California by using
 4
     the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5
     accomplished by the CM/ECF system.
 6
                                                                  /s/ Jesse Panuccio
 7                                                                Jesse Panuccio
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                             NOTICE OF FILING, Case No.: MC 21-80075
